Citation Nr: 1200728	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  06-22 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches, claimed as a residual of a head injury.

2.  Entitlement to service connection for degenerative disc disease of the cervical spine, claimed as a neck disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a right elbow disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1963 to March 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a Veterans Law Judge (VLJ) at a videoconference hearing at the RO in December 2007.  A transcript is associated with the claims file.  The VLJ who conducted the hearing is no longer employed by the Board, and, therefore, the Board remanded the case for another hearing in a September 2010 decision.  

A video conference hearing was scheduled for April 19, 2011 at the Cheyenne RO.  However, the Veteran requested that the hearing be postponed to allow him time to gather additional evidence for his case.  The hearing was rescheduled for September 20, 2011.  However, the Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d), when a veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn, and the Board can now proceed to appellate review.  See 38 C.F.R. § 20.702(d).    
FINDINGS OF FACT

1.  An unappealed April 2006 Board decision denied service connection for headaches.

2.  The evidence associated with the claims file subsequent to the April 2006 Board decision was not previously submitted for consideration, relates to an unestablished fact necessary to establish the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The competent and probative evidence preponderates against a finding that the Veteran's headaches are due to any incident or event in military service.

4.  The competent and probative evidence preponderates against a finding that the Veteran's cervical spine disorder is due to any incident or event in military service, and arthritis was not  manifested during service or within one year after separation from service.

5.  The competent and probative evidence preponderates against a finding that the Veteran's right shoulder disorder is due to any incident or event in military service, and arthritis was not manifested during service or within one year after separation from service.

6.  The competent and probative evidence preponderates against a finding that the Veteran has a right elbow disorder is due to any incident or event in military service.


CONCLUSIONS OF LAW

1.  The April 2006 Board decision, which denied service connection for headaches, is final.  38 U.S.C.A. § 7266 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.1100, 20.1104 (2011).  

2.  The evidence received subsequent to the April 2006 Board decision is new and material, and the claim for service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  Headaches were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  

4.  Degenerative disc disease of the cervical spine was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

5.  A right shoulder disorder, to include degenerative joint disease, was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

6.  A right elbow disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none.

In June 2004, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  A March 2006 letter describes how VA determines disability ratings and effective dates.  In addition, the March 2010 SSOC advised the Veteran of the basis for the previous denial of his headache claim, informed him that new and material evidence was necessary to reopen that claim, and included the regulations defining new and material evidence.   

The Board acknowledges that the content of the June 2004 letter did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the Veteran did not receive Dingess and Kent notice until after initial adjudication of the claim (because the initial rating decision occurred prior to the Court's rulings in Dingess and Kent), it is clear that he was provided with the opportunity to participate in the processing of his claim so as to render any defect in notice non-prejudicial.  For example, the December 2005 rating decision, April 2006 SOC, and April 2007 and March 2010 SSOCs explained the basis for the RO's action, and the SOC and SSOCs provided him with additional 60-day periods to submit more evidence.  In addition, the Veteran has demonstrated through his testimony at the Board hearing and submission of statements and additional evidence that he was aware of the type of evidence required to substantiate his claim.  Finally, the benefit being sought is not being granted in this case, so the Board will not reach the issue of disability rating or effective date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  Moreover, the Veteran has not identified any evidence which he would have submitted if Dingess or Kent notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), treatment records from the Cheyenne and Denver VA Medical Centers (VAMCs), and private treatment records.  

In a February 2008 decision, the Board remanded the claim for further development.  Specifically, the Board stated that a letter should be sent to the Veteran requesting the names and addresses of post-service treatment providers with whom he sought treatment for his 1966 in-service fall, that the RO should request records from the Cheyenne VAMC, and that a VA examination was needed to obtain a medical opinion regarding whether a nexus existed between the Veteran's current neck, right shoulder, and right elbow diagnoses and active service.     

Following this Board's remand, a letter was sent to the Veteran in March 2008 requesting the names of the Veteran's post-service treatment providers.  In addition, the RO requested all treatment records from the Cheyenne VAMC from 1980 to 1995, including any records from Dr. L.  Finally, a VA examination was scheduled for January 22, 2010, but the Veteran failed to report for the examination.  The duty to assist a veteran in developing evidence is not always a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A veteran must cooperate when he is asked for information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he denies VA evidence which might have helped establish his claim.  Thus, it appears that all development requested by this Board in its February 2008 remand has been completed to the extent possible, and no additional development is required.   
  
As discussed above, the Board remanded the claim again for another hearing, as the VLJ who conducted the December 2007 hearing is no longer employed at the Board.  However, the Veteran failed to appear for the hearing, so the Board will proceed with appellate review.    

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Headache Claim
 
In April 2003, the Veteran raised a claim of entitlement to service connection for headaches, as a residual of head trauma sustained during active service.  This claim was denied in a July 2003 rating decision.  The Veteran appealed that decision, and the Board ultimately denied the claim in an April 2006 decision.  The Veteran did not appeal the Board's decision to the Court.  Consequently, the April 2006 decision became final.  See 38 U.S.C.A. § 7266; 38 C.F.R. §§ 20.1100, 20.1104.  

In May 2004, the Veteran filed a request to reopen his claim for service connection for headaches.  The claim was denied in the December 2005 rating decision that is the subject of the instant appeal.  

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claims is whether new and material evidence has been received to reopen the claim.  

It appears that the RO addressed the headache claim on the merits in its December 2005 rating decision.  Indeed, it did not initially treat the claim as requiring new and material evidence.  However, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The evidence of record at the time of the last final April 2006 Board decision denying the Veteran's claim of entitlement to service connection for headaches included service treatment records (STRs), VAMC records, private treatment records, and VA examinations from July 1997, April 2003, June 2003, and December 2005.       

The STRs show that the Veteran received sutures for a laceration above the right eyebrow in September1966, but do not show any incident of head trauma or complaints of headaches during active service, nor was there mention of headaches at the 1997 VA examination or in private treatment records from 1972 to 1993.  The first documentation of complaints of headaches was in a May 2001 VAMC treatment note.  At the April 2003 VA examination, the Veteran stated that for the past 20 to 30 years, he had headaches behind the right scar over his right eyebrow (incurred from falling off of a ladder in 1966).  Both the June 2003 and December 2005 VA examiners opined that the headaches were not related to active service, including the 1966 fall off of a ladder.     

Based on the above evidence, the claim was denied.  Specifically, the Board in April 2006 determined that there was no nexus between the Veteran's headaches and active service, including his 1966 fall and his service-connected scar over the right eyebrow.  

Evidence added to the record since the time of the last final denial in April 2006 includes outpatient records from the Cheyenne VAMC, and testimony from the Veteran at a December 2007 Board hearing.  The VAMC records do not contain any information pertinent to the headache claim.  The Veteran testified that he hit his head and lost consciousness when he fell from a ladder in 1966, during active service.        

The evidence added to the record since the previous April 2006 denial constitutes new and material evidence.  It addresses the occurrence of a head trauma during active service, which is an unestablished fact necessary to substantiate the claim.  Further, it is not redundant, as there have been no previous records or statements indicating that the Veteran sustained a trauma to the head severe enough to cause him to lose consciousness.  Finally, it does raise a reasonable possibility of substantiating the headache claim.  Therefore, the Board finds that the criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim is reopened.  

Because the RO considered the merits of the underlying service connection claim in the December 2005 rating decision that is part of the pending appeal, the Board may proceed with appellate review at this time without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

III.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
1.  Headaches

The Veteran contends that he sustained a head injury during active service, which subsequently caused his current headaches.  Specifically, in September 1966, he was carrying pain down a stairwell, when the ship he was on pitched, and he lost his balance and fell down the stairwell.  He hit his head at the bottom, cutting his eye and causing him to lose consciousness.  Service connection has been granted for the scar above the right eyebrow that resulted from this fall.

The Veteran's STRs show that he was given sutures for a laceration to the right eyebrow in September 1966.  However, there is no indication of complaints of head pain or headaches during active service.  His March 1967 separation examination report is negative for any manifestations of headaches.  

Following separation from service, records from the Gering Medical Clinic from 1972 to 1993 are negative for any complaints of headaches, as is a July 1997 VA examination report.  

The first documentation of headaches is a May 2001 VAMC note.  In this regard, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran reported that he had been having headaches, which was an unusual symptom for him.  With his headaches, he had pain to palpation over the bilateral temples, but there was no palpable temporal artery.  There was no diagnosis made with regard to the headaches.  

At an April 2003 VA examination, the Veteran stated that 20 to 30 years prior (1973 to 1983), he began having headaches, which developed behind the right eye.  They occurred between one and three times a week, and lasted 2 to 3 hours.  They began as a sharp pain behind the eye, and traveled posteriorly on the lateral aspect of the skull to above the right ear.  Ibuprofen provided relief.  

The Veteran was afforded another VA examination in June 2003.  He reported that he developed headaches in the early 1970s.  When they first started, he had headaches 2 or 3 times per week.  The headache occurred over the right and left eye over the forehead, and lasted an hour or two.  These headaches continued at the same frequency and duration until a couple of months prior.  Since then, he had daily headaches occurring over both sides of the forehead and behind the eyes.  Sometimes, these headaches lasted the entire day.  When he wore glasses, his headaches came on more quickly.  The examiner observed the scar over the right eyebrow.  He noted that no residuals from the right scar were noted during active service.  Moreover, by the Veteran's history, it was at least 4 to 5 years after service before he developed the onset of frontal headaches.  Thus, it is not at least as likely as not that the headaches are related to his eyebrow laceration.  If there had been a relationship, his headaches should have started shortly after he sustained the laceration, and not several years later.  The interval between the laceration and the onset of the headaches indicates some other etiology causes the muscle contraction headaches.  

A November 2005 VAMC note indicates the Veteran continued to experience headaches. 

At a December 2005 VA examination, the Veteran stated that he had always "kind of had" headaches since he sustained the laceration to the right eyebrow in 1966.  The headaches were described similarly as at the 2003 VA examination, and he said they started upon rising in the morning and lasted until mid-morning.  He had had headaches every day since the 1966 accident, but they did not used to be as severe as they were currently.  Cold weather made them worse.  The examiner concluded that the etiology of the headaches was unclear.  Although the Veteran gave a history of headaches since the 1966 fall, he was vague about this, and was not convincing that this was indeed an issue at that time.  Moreover, review of the 2003 examination report revealed his history that the headaches noticeably started some time after the accident.  Moreover, the headache location was generalized over the entire forehead, and not specifically located over the area of prior injury.  From all the information gathered, the examiner was not able to state that the headaches could be attributed to the service-connected laceration above the right eyebrow.  
  
At the December 2007 Board hearing, the Veteran testified that when he fell from the ladder in 1966, he hit his head hard enough to cause him to lose consciousness.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for headaches, claimed as a residual of a head injury.  

First, the competent medical evidence is against a finding that there is a relationship between the 1966 fall and his current headaches.  Both the 2003 and 2005 VA examiners opined that it is less likely as not that the headaches are related to the laceration sustained above the right eyebrow during the 1966 fall or otherwise to the fall itself.  There are no competent medical opinions in favor of such a relationship, nor does the medical evidence otherwise suggest that such a relationship exists.  

Next, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current headaches and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's headaches are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The Veteran's service records show no evidence of any headaches during active service.  Following service, there was no documentation of complaints or treatment for headaches until 2001, nearly 35 years after his separation from service.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for more than three decades following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, as discussed above, there are no competent opinions relating the headaches to military service.  Indeed, the only competent nexus opinions are unfavorable.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for headaches, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

2.  Cervical Spine

Next, the Veteran contends that he has neck problems that began when he fell in 1966 and jammed his neck.  Following separation from service, he states that he sought treatment for neck pain, receiving injections and performing stretches.  

The Veteran's STRs show a report of upper back pain after lifting bags of mail in January 1965.  The pain progressively worsened over a day, and by the time he saw the doctor, he had pain on moving his neck, especially to the sides.  There was no muscle spasm or especial tenderness, and no radiation of pain.  The doctor referred him to the orthopedic clinic.  The orthopedist assessed acute torticollis with deviation of the neck to the left.  The paracervical and left trapezius muscles were tender and spastic.  The Veteran was given a collar, medication, and told to apply heat to the area.  

A separate note also dated in January 1965 indicated that the 4th and 5th cervical vertebrae should be checked for misplacement.  However, there was no pain on movement, flexing, or palpation, and no swelling or discoloration.  

In November 1966, 2 months after he fell from the ladder, a note indicates a neck muscle strain.  It appears he was given medication, but there is no further detail on whether there was a precipitating injury. 

There is no further mention of neck pain in the STRs, including his March 1967 separation examination report.  However, the Veteran submitted several letters he wrote to family while in active service.  In a January 1965 letter, the Veteran wrote that his neck was stiff after pulling his neck muscles, and that he had been given a collar.  The following month, the Veteran wrote that he had pulled the muscles in his neck, but after 2 weeks of not moving his neck, he felt better.  

Following separation from service, treatment records from the Gering Medical Clinic from 1972 to 1993 are silent for any treatment for the neck, as is a 1997 VA examination report.  

In April 2004, the Veteran sought treatment at the VAMC with complaints of cervical spine pain.  The pain started in his left shoulder, traveled across the spine, and ended up on his right shoulder.  As above, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The doctor assessed neck pain and ordered an MRI.  It showed multilevel degenerative change with moderate to marked foraminal narrowing bilaterally at the C6-C7 level, and left greater than right foraminal narrowing at the C5-C6 level.  

In June 2004, the Veteran was referred for a home cervical traction unit by a VAMC physical therapist.  

In October 2004 and November 2005, VAMC notes document ongoing neck pain.  He was afforded a VA examination in November 2005.  The Veteran reported that he injured his neck when he fell from the ladder in 1966.  He wore a soft cervical collar for 2 or 3 weeks after the accident, and had problems with his neck ever since then.  He was seen after separation from service in 1967 or 1968 by a doctor whose name he could not remember, and received electrical treatments and tractions to the neck on a few visits.  He also saw a chiropractor for his neck pain in the early 1970s.  He continued to see chiropractors, and his last visit was in 2005.  Currently, he had an aching in the lower posterior neck that was present in the morning after he had moved around.  The pain moved up the back of the neck to the head, and also across the top of the left shoulder and down the left arm to the back of the left hand on the ulnar aspect.  However, the neck pain became better during the day and he would forget about it by mid-morning.  

Physical examination of the cervical spine showed a normal cervical curve.  There was no tenderness and no spasm to palpation of the musculature about the neck.  He had 47 degrees of extension, 45 degrees of flexion, 14 degrees of right lateral and 35 degrees of left lateral motion, and 47 degrees of right rotation and 52 degrees of left rotation without observed manifestation of pain, and without additional limitation to range of motion after repetition.  There were no additional limitations that could be described as occurring with flare-ups without resorting to speculation.  Deep tendon reflexes of the upper and lower extremities were symmetrical and normal.  There was no deficit in neurosensory testing of the right and left hands and arms.  An X-ray showed degenerative joint disease of the cervical spine.  The examiner reviewed the claims file, including the STRs, noting several incidents of neck pain in service and the negative separation examination report.  He opined that the degenerative disc disease of the cervical spine was not at least as likely as not caused by or related to the injuries reviewed in his STRs.  He was treated for muscle strains for apparent acute self-limited conditions.  The use of a soft cervical collar for torticollis did not result from an injury sustained when he fell off of a ladder and lacerated his right eyebrow area.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for degenerative disc disease of the cervical spine.

First, the Board has ruled out presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that symptoms of arthritis in the cervical spine was manifested either during service or during the applicable one-year presumptive period after service separation.  Further, there is no radiographic evidence of arthritis during service or within the year following his discharge.  
   
Next, continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's neck pain is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The service records show neck pain and placement of a cervical collar after lifting mail bags in 1965.  Then, a November 1966 note, 2 months after the Veteran's fall from a ladder, shows a diagnosis of a neck muscle strain, treated with medication.  However, there is no further indication of neck problems in service, and his separation examination report is negative.  Following service, there was no documentation of complaints or treatment for neck pain until 2004, nearly 40 years after his separation from service.  Indeed, private medical records dating from 1972 to 1993 are negative for any complaints of neck pain.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for nearly 40 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the cervical spine disorder to military service.  Indeed, the only competent nexus opinion is unfavorable.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cervical spine disorder, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 
3.  Right Shoulder

Next, the Veteran contends that he injured his right shoulder when he fell from a ladder in September 1966.  His STRs show an episode of back pain in the shoulder area in May 1963.  Physical examination was unremarkable, and he was given APC pills as well as a muscle relaxant.  His separation examination report is negative for any signs or symptoms of right shoulder problems. 

Following separation from service, records from the Gering Medical Clinic from 1972 to 1993 are negative for any right shoulder complaints or treatment, as is a July 1997 VA examination.  

In August 2000, the Veteran sought treatment at the VAMC with complaints of pain in his right shoulder with some crepitus and a popping sensation.  There was tenderness over the bicipital tendon at the insertion site, or at least where it entered in the subacromial space.  There was also crepitus in the right shoulder.  However, there was no tenderness over the acromioclavicular joint, and he had normal range of motion with abduction and flexion.  The doctor assessed bicipital tendinitis, and prescribed medication and physical therapy.  

The following month, the Veteran reported numbness of the first and second digits of the right hand that began 2 weeks ago, when he began having pain in the right shoulder.  It was noted that X-rays were negative.  

A January 2003 VAMC note indicates the Veteran continued to have bilateral shoulder pain (he injured his left shoulder in the late 1990s).  He had used ibuprofen in the past, and requested a refill.  The pain was particularly bad at night, and he had difficulty lying on either shoulder.  The doctor assessed osteoarthritis, although it is unclear as to whether there was any X-ray evidence of arthritis in the right shoulder at the time.  

In February 2004, the Veteran had right shoulder pain which was noted to be most likely musculoskeletal in origin.  In April, he rated this pain at a level of 6 out of 10 in severity after taking medication.  

Later that month, he stated that the pain began on the left shoulder, and progressed through the neck and into the right shoulder.  The doctor assessed osteoarthritis affecting both shoulders and ordered an MRI.  The MRI showed proliferative change with mild increased signal intensity of the marrow at the acromioclavicular joint.  There was spurring of the acromion, and a partial thickness tear along the superficial aspect of the supraspinatus tendon.  There were also subchondral geodes at the base of the posterior glenoid labrum, and nonspecific thickening of the middle glenohumeral ligament.  There was no evidence of significant osteoarthritis.  

The Veteran received an injection into the right shoulder in June 2004 and March 2005.  The March 2005 note indicates the right shoulder had impingement, and that there were no full thickness tears of the rotator cuff.  

The Veteran was afforded a VA examination in November 2005.  The examiner did not note any in-service injury to the right shoulder in his review of the claims file.  Indeed, in his opinion, the examiner noted no mention of a shoulder injury or abnormality on the separation examination report.  He opined that the right shoulder rotator cuff tear found on MRI is not at least as likely as not caused by or related to the injuries reviewed in the STRs.  His radiating right shoulder symptoms seem to have had an acute onset in 2000.   

At a February 2009 VAMC appointment, the Veteran stated that his shoulder pain began 8 years prior, with no recalled trauma.  However, he then stated that he fell down a stairwell carrying paint in 1966, and he felt that this injury was related to his shoulder pain.  He had received 2 cortisone injections into the shoulders, which had helped for awhile, but didn't last long.  He rated his pain and weakness in the right shoulder as begin much more significant than the left shoulder.  On physical examination, there was no gross muscle wasting.  Palpation revealed pain over the acromioclavicular joints and the biceps tendon head.  Impingement sign was positive, and a cross body reach was positive for pain.  Resisted internal and external rotation was positive for pain bilaterally and for weakness on the right.  Shoulder flexion to 90 degrees was painful and weak on the right.  X-rays revealed degenerative changes in the bilateral acromioclavicular joint and some spurring around the humeral head.  The doctor assessed impingement syndrome of the bilateral shoulders, but stated they needed to rule out rotator cuff damage.  She ordered an MRI of the shoulder for evaluation of the rotator cuff tendons, bursa, and bone.  

In May 2009, the doctor reviewed the MRI, noting that it showed advanced degenerative changes involving the posterior aspect of the glenohumeral joint.  There was also a mild articular surface partial tear of the supraspinatus tendon, but no full-thickness tears.  There was some acromioclavicular joint degenerative joint disease as well.  The doctor assessed right shoulder degenerative joint disease, and prescribed additional medication to help with pain.

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for a right shoulder disorder.  

First, the Board has ruled out presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that symptoms of arthritis in the right shoulder were manifested either during service or during the applicable one-year presumptive period after service separation.  Further, there is no radiographic evidence of arthritis during service or within the year following his separation.  
 
Next, continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current shoulder pain and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's shoulder pain is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show no evidence of any shoulder pain or injuries during active service.  Following service, there was no documentation of treatment for shoulder pain until 2000, over 30 years after his separation from service.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for more than three decades following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the Veteran's current right shoulder disorder to active service.  Indeed, the only competent medical opinion is unfavorable.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right shoulder disorder, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

4.  Right Elbow

Finally, the Veteran contends that he has a current right elbow disorder that is related to the fall during service in 1966.  His STRs are negative for any complaints of or treatment for elbow problems, including his March 1967 separation examination report.

Following separation from service, records from the Gering Medical Clinic from 1972 to 1993 are negative for manifestations of elbow problems.  Indeed, there are no post-service treatment records or examinations that mention elbow pain or other problems with the elbow.  

At the December 2007 Board hearing, the Veteran testified that he had pain in his neck that radiated down the right arm to his elbow.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for a right elbow disorder.  

First, there is no documentation of treatment for right elbow problems.  Accordingly, the greater weight of the probative evidence is against finding that the Veteran has a current right elbow disorder.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record (which here includes exhaustive medical evidence as well as history) fails to support a current diagnosis of the claimed disability, that holding would not apply.

Next, continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's elbow pain is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show no evidence of any elbow problems in active service.  Following service, there is no documentation of complaints of or treatment for right elbow problems.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating any current right elbow disorder to active service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right elbow disorder, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Service connection for headaches, claimed as a residual of a head injury, is denied.

Service connection for degenerative disc disease of the cervical spine, claimed as a neck disorder, is denied.

Service connection for a right shoulder disorder is denied.  

Service connection for a right elbow disorder is denied.  


____________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


